Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  the list lines should be removed for formatting purposes, as indentations are preferred by the office to distinguish limitations for printing.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0177045 A1), and further in view of Specht (US 4241611 A).
Regarding claim 1, Degertekin teaches a multi-element capacitive ultrasonic air-coupled transducer comprising:
a membrane having an electrically conductive face [abstract multiple metal layers…can be deposited and patterned onto the substrate…several membrane layers…can be deposited over the multiple metal layers…and additional metal layers…can be disposed within the several membrane layers]; and


    PNG
    media_image1.png
    299
    416
    media_image1.png
    Greyscale

Degertekin teaches wherein the central disc has a radius [fig. 6 shows central disc with radius; 0031 The electrode size and location can be changed to reduce parasitic capacitance and optimize device performance since a dielectric membrane can be used.] and in that wherein the number of the conductive elements [are many] [0037 In other preferred embodiments, the cMUT imaging array can be arranged in an annular array with multiple rings, or a sparse or fully populated linear 1-D or 2-D array]. Degertekin does not explicitly teach … and yet Specht teaches the central disc has a radius between 10mm and 15mm [fig. 2 shows conductive surface #14 with electrical attachment A; col. 3:60-68 A typical transducer for operating to depths of 25 cm could have … the inner ring 17 having a width of approximately 0.8 mm and lying at an approximate radius of 10.6 mm to provide a surface area of 55 mm2] and in that wherein the number of the conductive elements is between 12 and 18 [col. 3:40-55 the conductive surface 14 is divided into a plurality 

    PNG
    media_image2.png
    283
    428
    media_image2.png
    Greyscale

It would have been obvious to design the capacitive disc shaped cmut arrays as taught by Degertekin, with the central conductive surface and millimeter sized radius and surrounding rings as taught by Specht so that the array may be designed for a particular operational frequency and focal distance (Specht) [col. 2:35-45].
Regarding claim 3, Degertekin as modified by Specht teaches the transducer according to claim 1, wherein the conductive elements are 16 in number [col. 3:40-55 the conductive surface 14 is divided into a plurality of annular rings] and wherein the central disc has a radius equal to 10mm [col. 3:60-68 inner ring radius of 10.6 mm].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0177045 A1) and Specht (US 4241611 A) as applied to claim 1 above, and further in view of Day (US 4888861 A).
Regarding claim 2, Degertekin does not explicitly teach … and yet Day teaches the transducer according to claim 1, wherein the conductive elements are separated by a distance between 1mm and 1.8mm [fig. 3 #114 width of bridges formed by cut; col. 4: 15-25 Each cut such as 36 has a width 110 of about one-fourth millimeter, and the lands such as 52 between adjacent cuts have a width 112 of about one-half millimeter. The bridges such as 48 have a width 114 of about one millimeter.].
It would have been obvious to modify the capacitive disc shaped cmut arrays as taught by Degertekin, with bridges formed by cut as taught by Day so that the conductive elements may be separated but remain joined for further mounting (Day) [abstract bridges that join different rings, hold the transducer together until it can be mounted on a lens.].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0177045 A1) and Specht (US 4241611 A) as applied to claim 3 above, and further in view of Toda (US 4296348 A).
Regarding claim 4, Degertekin does not explicitly teach … and yet Toda teaches the transducer according to claim 3, wherein the conductive elements are spaced by a distance equal to 1.4mm [col. 3:5-25 describes electrode spacing and equations for designing based on acoustic wavelength and focal distance; col. 3:45-60 An ultrasonic transducer was made by preparing a piezoelectric substrate with a piezoelectric ceramic 91A made by TDK, mounting interdigital electrodes of uniform spacing (with an electrode period of 1.4 mm, an electrode overlap width of 
It would have been obvious to modify the capacitive disc shaped cmut arrays as taught by Degertekin, with periodic spacing of electrodes as taught by Toda so that spacing between electrodes may satisfy equation 4 (Toda) [col. 3:15-35].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0177045 A1), Specht (US 4241611 A), and Day (US 4888861 A) as applied to claim 2 above, and further in view of Toda (US 4296348 A).
Regarding claim 5, Degertekin does not explicitly teach … and yet Toda teaches the transducer according to claim 2, wherein the conductive elements are separated by a distance between 1.4mm and 1.6mm [col. 3:5-25; col. 3:45-60].
It would have been obvious to modify the capacitive disc shaped cmut arrays as taught by Degertekin, with periodic spacing of electrodes as taught by Toda so that spacing between electrodes may satisfy equation 4 (Toda) [col. 3:15-35].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645